Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 1 of 26

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 17-cv-22749-JEM
SEUL SANTIAGO,

Plaintiff,
v.

JAGUAR THERAPEUTICS, LLC,

a Florida Limited Liability Company;
DOWNTOWN SPORTFIT REHAB &
TRAINING, INC., a Florida for-profit
Corporation; and CHRISTOPHER
HERRERA, individually,

Defendants.

 

DEFENDANTS’ RENEWED MOTION FOR SUMMARY JUDGMENT
AS TO COUNT IL AND SUPPORTING MEMORANDUM OF LAW

PATHMAN LEWIS, LLP
Attorneys for Defendants
JOHN A. MOORE, ESQ.
Fiorida Bar No.: 91820
jmoore@pathmanlewis.com
AARON W. TANDY, Esq.
Florida Bar No.: 190144
atandy@pathmanlewis.com
One Biscayne Tower, Suite 2400
Two 8. Biscayne Boulevard
Miami, Florida 33131
Phone No: (305) 379-2425
Fax No: (305) 379-2420
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 2 of 26

 

TABLE OF CONTENTS
Table of Anthorities 0... cecesceseaeeeeee cesses conse ceneeasensaeensacensaeeeaaeeaasesaseceeseceseceesersaas il
Back round 00.0... ececceececcessceceeeenseeceneeceneeseasensaesonseteaeeasaeessaeessoeseneetsasessasseacersaeessasessasereanereaees 1
FACtS ....ccceccceccseecsceececeteacessceteaecesseseaeersasensaeceaaeseaseseasensaeseseecesaesessetsatessatceaneseaneseaseseanereanereaaes 2
Statement Of LaAW...........ccccecceeceenee eee tet eneeenee reeset seen eeeteaesnetenesnesanesneeeneesgiss 8
ATQUIMENE ooo... eee cece eeeesseeneeeseeseeeneessensaeesneseanessersaceseeseassasesneseaeecsessaeeneestetsaresseseaeeseseneenaeeenes 9
A. Plaintiff Cannot Make Out a Prima Facie Claim for Retaliation... 11

B. Legitimate, Non-pretextual Reason for Terminating Plaintiff

Entitles Defendants to Summary Judgment .............c.cecseeessresesseesssseseesenees 17
CONCLUSION 2... cccccccccccccsssceccapccceeceuceceucascesausucsececseecussavecseccesauauceceeesessuccuvessaseessauacecsesassussuses 20
Certificate of SOrviCe oo... .ccecccccecccccccenccceuceseecessescereaseresscaecscaecssssesestensesieseeteeseseetsereneasereeees 20
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 3 of 26

 

TABLE OF AUTHORITIES
Adickes v. 8.H, Kress & Co.,
398 U.S. 144 (1970). cece ceseetecseecreceneeenecseseneersaseenestecsagacedsenesieseedsraseseendateenseeeenesesuaeas 8
Alexander v. Fulton Cnty.,
207 F.3d 1303 (11th Cir, 2000) ec ccc ccecseeseeeeeeeeeseseessaseneesseesaeseeseneeneeseaeesatecsenenees 10
Alvarado v. .G.W.T. Delivery Syst., Inc.,
410 F. Supp.2d 1272 (S.D. Fla. 2006) oo. eeeceesereeeeseeeeeetseseeneeteaneaeeanenenees 11, 13, 14
Anderson vy, Liberty Lobby, Inc.,
ATT U.S. 242 (1986) ....cccccccecensseesensenseeseeneeeees heeysceeaseeeaseecascecsaseneascaueasseneaseeeassessteeateesase 8,9
Austin v. Compass Group,
2014 U.S. Dist. LEXIS 798 (N.D. Ala. Jan. 6, 2014)... ccc ccc ceeeteeesaseneeeeeteeseeeeeneetens 11
Batey v. Stone,
24 F.3d 1330 (11th Cir, 1994) oo tee nee ene nated sede reac eeeceunneaseaas rata 8
Brungart v. BellSouth Telecommunications, Inc.,
231 F.3d 791 (11th Cir, 2000). 0.0... cece cece cece ee eee eee ee ene eee eeetaeneeneeneeaenaaae 16, 17
Burke-Fowler v, Orange Cnty.,
Fla., 447 F.3d 1319 (1 1th Cir, 2006) ooo. cesesesceceeseceuseseeeeeseaseesseceecaeeesseceeessassanecaeee 10
Cabrera v. Town of Lady Lake,
2013 U.S. Dist. LEXIS 201324 (M.D. Fla. Mar. 28, 2013) occ eeceteecesereseteeeeteeeee 15,17
Celotex Corp. v. Catrett,
477 US. 317 (1986)... ec eeneecneetereecnteeteerteesteeciserreerieesnece reeds ceaeesseegtigee sessed ceeneeeesiae 8,9
Chapman v. Al Trans.,
229 F.3d 1012 (11th Cir, 2000) ooo ec esceensesseceneeceeeeseesaeensessaesereeeessersaeeenereetenates 10, 12
Clark v. Alabama,
141 Fed. App’x 777 (11th Cir. 2005) occ cee essscseeteeessenseesesesseeseescesessonseesasenetsensateneas 19

Combs v. Plantation Patterns,
106 F.3d 1519 (11th Cir, 1997) oc cececensestecenesceserseeeneeeeaceasessnssesceasaaceeasseseeeeneeseasensecs 9

Dorsey v. Morgan Stanley,
507 F.3d 624 (7th Cir, 2007) oo. eecsccsssecnseteeessensnsensesenceteeseseeseeseessasesseseeasatensaseaaeeeseavess 20

il
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 4 of 26

Drake-Sims v. Burlington Coat Factory Warehouse,
330 F. App’x 795 (11th Cir, 2009) ooo ccc cecescensseeeeeseeeeneeseessensaesenseseeseaeeaseseetsenesiaesaues 16

Eaves v. Work Force Cent. Fia.,
2013 U.S. Dist. LEXIS 190815 (M.D. Fla. Dec, 2, 2013)... csssesssenseseersneesneessssenneses 18

Feltmann v. Sieben,
108 F.3d 970 (8th Cir, 1997) oc ccccecsccnecceeseseeceseesseceseeseanseeeensaeeesessensevsesasenascauessensees 18

Frazier v. Sec’y, Dep't of HHS,
710 Fed. App’x 864 (11th Cir. 2017) ooo. ecececceeneeseesceeenssesesteeseeseaeesaesaaenteeseseseneees 17, 19

Garcia v. ALS Educ., Inc.,
2016 U.S. Dist. LEXIS 180681 (S.D. Fla. Dec. 30, 2016) 0.0... ce eseessssecsneresrereeeerens 11, 14

Goldsmith v. Bagby Elevator Co., Inc.
513 F.3d 1261 (11 Cir, 2008) oo. cecessseeeeceseeseeeeeceesaeeneecsceeesseeaecsesasseeesseeaaseessseeseceetens 17

Henderson v. FedEx Express,
442 Fed. App’x 502 (11th Cir, 2011) oe eaecerseceeresesecsensesnersesneseeuessesseesessnenetseeenens 14

Jones v. O'Reilly Auto, Inc.,
2012 U.S. Dist. LEXIS 166472 (N.D. Ala. Oct. 22, 2012) ooo. cccccccsceesseesseeeeeeesreressenees 16

Joseph v, Nichell’s Caribbean Cuisine, Inc.,
2012 US, Dist. LEXIS 154632 (S.D. Fla. Oct, 26, 2012)... cessccsseesescecersecsseesreesseteses 19

Kiel v. Select Artificials, Inc.,
169 F.3d 1131 (8th Cir, 1999) (em banc) ue eseesseesseceeesseesnesseestcensseecssressesesneseeeseess 14,17

Leeth v, Tyson Foods, Inc.,
449 Fed. App’x 849 (1 1th Cir, 2011) oc ceessssssseesescrssssersasceeesreesesceasecessesevsnsensesenssrases 16

Martinez v. Workforce Central Fia.,
2008 U.S. Dist. LEXIS 32627 (M.D. Fla. Apr. 21, 2008)... cece cseeseeceeseneeeeeeneeteneees 15

Matsuchita Elec, Indus, Co. v. Zenith Radio Corp.,
A75 U.S. 574 (1986)... ccc cecescecesesseeseeceeessaeensenseecascnsesaeeneeseesdesneeseesesseseaesatecesssaeaueeseesenses 9

Minor v, Bostwick Laboratories, Inc.,
669 F.3d 428 (4th Cir, 2012) ooo ieee ccccecencescereenereeseeesnceesnsvesnesessesraresearesaresuaessuaessraresres 14

Nix v. WLCY Radio/Rahall Communications,
738 F.2d 1181 (11th Cir. 1984) ooo cccsccccssssceseesesceneescessesenasseessseesssesescneassesessesensaes 9

iit
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 5 of 26

Pennington v. City of Huntsville,
261 F.3d 1262 (11th Cir, 2001) oo sccscsessssscnecnecsseeeaeeneeateecsecseeaseecaucssesenseeasaseeeetsaeens 19

Perez v. Brands Mart Serv. Corp.,
2011 U.S. Dist. LEXIS 82708 (S.D. Fla. July 28, 2011)....... eee eee 13, 14, 17, 19

Reich v. John Alden Life Ins. Co.,
126 F.3d 1 (Ast Cir. 1997)... cccccscsesscreessseesereessssessescaueesansssaessersesersesessessseneeseaseseaeaseas 8

Richmond v. ONEOK, Inc.,
120 F.3d 205 (10th Cir, 1997) ooo cccccseccesescsneeesteeseereeeeeesasessestaneceseaseneessuresseeseesntesneeeteg® 11

Sanchez v. Caregivers Staffing Servs., Inc.,
2017 U.S. Dist. LEXIS 11259 (B.D. Va. Jan. 26, 2017) occ eseceeesersceneeseeteneeeseee 5, 13

Strickland v. Water Works & Sewer Bd.,
239 F.3d 1199 (11th Cir, 2001) occ cesssssessscesssensessessesceneseassnseesescessssevseeesneseessseesseseeees 16

Suchite v. Kleppin,
819 F. Supp.2d 1284 (8.D. Fla. May 5, 2011). ee cesesceseneeneesenseneesessenseceeneteenseeatenenaes 12

Tex. Dep't of Cmty. Affairs v. Burdine,
A50 U.S. 248 (1981). acesececsssseessscesesseeseceesssersesersesesssserseserseevetstseasenevseevetentsaseretentenss 12

United States v. Four Parcels of Real Prop.,
941 F.2d 1428 (11th Cir. 1991) cece sseeesenasseressnsescecscecessenesssesteenesssreseenaseesaes 8

Univ, of Tex, Southwestern Med. Ctr. v. Nassar,
133 S.Ct. 2517 (2013)... ecescensenecsserscsnseenensesstvnneteessevstentesssssensessesseseaestevssaeensetensanes 11, 14

Urzola v. Thubelina Learning Ctr. Corp.,
2012 U.S. Dist. LEXIS 121867 (S.D. Fla. Aug. 28, 2012) occ ceeceeeeseeseereneeseenereneenens 12

Vessels v. Atlanta Independent School System,
408 F.3d 763 (11th Cir. 2005) ooo ceessecseecereceeteneeneescaeeteescseessetensaeeaeesseseneesseseneees 12,19

Williamson v. Adventist Health Sys./Sunbelt, Inc.,
372 Fed. App’x 936 (11th Cir, 2010) ooo ccc ccssccesceeneeeaeseeeeseesareseeserenseeseassarseaeeares 16

Winkelman v. AgStar Fin. Serv., ACA,
2017 US. Dist. LEXIS 184281 (D. Minn. Nov. 7, 2017) wo. eececeseseeeeeceseeeareeesenees 5, 13

Wolf v. Coca-Cola Co.,
200 F.3d 1337 (Lith Cir, 2000) oo. cecccccsecessseesesesesscseasessesereeesessesessesseeessesegesseseenaes 11

iv
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 6 of 26

 

OTHER AUTHORITIES
STATUTES/RULES
Fed. R. Civ. P., Rule 56 wo. cseccescessescessestecsarsecesesesssesastsaucasuserssureecsersreasevessnaters 8
29 ULS.C. §§201-216 occ ccecsescccscessesescstseesareasesseersesaessutesesessesrereseesertessecerssnsesnesrevesrteaters 1
29 U.S.C. 87434 oo ecccccccsccscusceescrssaeecsssesessseserssaesessscensseserasaenesssaesessaussessseatenssserensssaeessseatissersesseees 1
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 7 of 26

Defendants, JAGUAR THERAPEUTICS, LLC, a Florida limited liability company
(“Jaguar”), DOWNTOWN SPORTFIT REHAB & TRAINING, INC., a Florida for-profit
corporation (“Downtown”), and CHRISTOPHER HERRERA, individually (collectively, “the
Defendants”), through undersigned counsel and pursuant to Rule 56 of the Federal Rules of Civil
Procedure, hereby renew their request to this Court for the entry of summary judgment against
Plaintiff SEUL SANTIAGO (“Plaintiff”) with respect to Count IT (Retaliatory Termination in
Violation of FLSA) of Plaintiff's Second Amended Complaint [D.E. 60]' and in support state as
follows:

BACKGROUND

On August 27, 2018, Plaintiff filed his Second Amended Complaint and Jury Trial
Demand under 29 U.S.C. §§$201-216 for Unpaid Overtime Violation and Retaliatory Discharge
and 29 U.S.C. §7434 (hereinafter “Second Amended Complaint”) asserting the following causes
of action: federal overtime wage violation (Count J), retaliatory discharge (Count II) and
violation of 29 U.S.C. §7434 (Count IID). [D.E. 60]. On September 6, 2018, Defendants filed
an answer and affirmative defenses directed to the Second Amended Complaint (the “Answer”).
[D.E. 64]. Defendants now file this instant motion renewing a request for entry of an order of
summary judgment with respect to Count II along with the renewed Statement of Undisputed

Material Facts and the Deposition Transcript of Seul Santiago taken on April 11, 2018.

 

* Defendants previously moved for partial summary judgment with respect to Count II of the
First Amended Complaint. [D.E. 58]. By order dated January 17, 2019, the Court denied the
motion without prejudice to file a renewed motion based on the filing of the Second Amended
Complaint. [D.E. 77]. Count II of the Second Amended Complaint contains the identical
allegations contained in Count II of the First Amended Complaint.

* The Court dismissed Count III with prejudice on October 10, 2018. [D.E. 74].

* Contemporaneous with filing this Motion, Defendants have filed a renewed Statement of
Undisputed Material Facts (“Statement”), attaching Justin M. Toews’ Affidavit in Support of
Motion for Summary Judgment. References to Mr. Toews’ Affidavit are denoted “Toews Aff. at

1
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 8 of 26

FACTS

Defendant Jaguar owns Defendant Downtown and both entities are in the business of
providing physical therapy for patients, Downtown at a location in Downtown Miami and Jaguar
at locations in Coconut Grove and elsewhere. Toews Aff. at 42. Defendant Dr. Christopher
Herrera (hereinafter “Chris” or “Defendant Herrera”) is the chief executive officer of Jaguar,
overseeing the financial operations of the company through a management agreement with a
third-party company. Justin Toews is the Director of Clinical Operations for Jaguar, overseeing
the clinical staff, including front desk clerks and assistants, through a separate third-party
management agreement. /d. at J{1, 3. Through management agreements between Defendant
Jaguar and Defendant Downtown, Justin Toews oversees the clinical staff that operates
Downtown. /d. at 4/1.

From at least November 1, 2016 through June 12, 2017, Plaintiff worked for Jaguar or
Downtown or both as there was a management agreement between those two entities in which
certain Jaguar personnel were assigned to assist Downtown. Toews Aff. at 42, 5. Up until the
end of May, Plaintiff worked under a salary arrangement and performed certain managerial and
administrative duties for Jaguar and Downtown related to preparation of financial reports, as well
as sporadic coverage of the front desk operations for the clinics.* Santiago Depo. at 110, lines
17-21 (acknowledging payment of salary); Toews Aff. at 95 (identifying Plaintiff's work

responsibilities). See also Depo. Exh. 7 (listing salary as $42,000.00). During this period of

 

q_.” and “Toews Aff. Exh.__.” References to the Deposition Transcript [D.E. 56] are denoted
as “Santiago Depo. at__, lines__” and the deposition exhibits attached to the Statement are
referenced as “Depo. Exh. _”.

“For purposes of this Motion the dispute as to whether Plaintiff’s duties rendered him an exempt
administrative or professional employee during this time related to Count I of the Second
Amended Complaint [D.E. 60] is irrelevant. See, e.g., First, Second and Third Affirmative
Defenses set forth in Defendants’ Answer. [D.E. 64].

2
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 9 of 26

time, as Plaintiff testified to at his deposition, he was supervised solely by and reported only to
Defendant Herrera with regard to all of the duties Plaintiff undertook for the companies,
especially with regard to the financial reports prepared by and worked on by Plaintiff? See
Santiago Depo. at 46, lines 2-4; see also Depo. Exh. 7 (listing Defendant Herrera as Plaintiff's
supervisor); Toews Aff. at 5.

On May 24, 2017, Plaintiff sent an email to Defendant Herrera, Justin Toews, Dr. Geoff
Rudy (owner of a company called Zenergy which had a management agreement with Jaguar to
provide chiropractic services at both the Jaguar and Downtown locations [Toews Aff. at §2]} and
Hiroshi Perera (a physical therapist who operated out of the Downtown location) under the
heading “Seul work schedule” in which he complained that his shifts at Downtown were too
long. [D.E. 23-1] (“May 24" email”). In the May 24" email, Plaintiff wrote, in part:

I am emailing you guys to let you know, that I can not keep working
Tuesday and Thursday 13 hr....

Zenergy it’s having must of the time a full schedule, and not 2 to 3 patient
like the scheduled was planned. Also, I’m not even concentrating or
sometime I can not even work accounting because it is too much work.

Yesterday, I could not even take a break during the day because the
schedule wise. Two weeks ago I worked 13 for 3 days in a row, because
Chris asked me to work three days in a row from 7 am to 8pm....

 

* During his deposition, Plaintiff testified that the information contained in a loan application
(Depo. Exh. 7) he submitted to a bank in Puerto Rico with his mother in May 2017 was accurate
as related to his employer (Jaguar Therapeutics), his salary ($42,000), his supervisor (Defendant
Herrera) and his position which was listed as “Controller” for the company. Santiago Depo. at
45-46: 46 lines 18-25:

What’s the position that’s listed there?

It says controller.

On a form you signed?

I did.

And that your mother submitted to a financial institution for a loan with your
approval and knowledge?

Yes.

zr QOPOPO
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 10 of 26

I do not think this schedule for me it is even fair or legal. Let me know

how we can figure this out for the best of the company, Zenergy and my

health.

As a result of the May 24" email, Defendants met with and communicated with Plaintiff
on May 24" and 25" in an effort to understand and accommodated Plaintiff's request for a less
demanding schedule, ultimately agreeing to restructure Plaintiffs position. Specifically
Defendants moved Plaintiff from a salaried management position and removed responsibilities
related to the preparation of financial reporting documents for the companies. Santiago Depo. at
210, lines 15-19.° This was done with Plaintiff's approval. As part of the change, because
Plaintiff would now only be doing front desk work, Plaintiff also had a new supervisor — Mr.
Justin Toews. Jd. at 214, lines 21-25; see also Id. at 215, lines 1-3 (“And you understood that,
correct, that Mr. Toews would be your supervisor? Yes.”), See also Toews Aff. at 4. Although
now described by Plaintiff as a “demotion” (although that word is not contained anywhere in the

Second Amended Complaint, much less Count ID, Plaintiff supported the restructuring and his

new role. Jd. at 212, lines 10-23.’

 

* During his deposition, Plaintiff testified as follows regarding the restructuring in May 2017:

Q: So the idea was that the financial reporting work that you were doing was going
to be taken away from you and you were solely going to do front desk work,
correct?

A: Yes.

’ During his deposition, Plaintiff admitted the change from a salaried position to an hourly
position as part of the restructuring in May 2017:

Q: Right, that you[] were going to change from being a salaried employee to an
hourly employee and keep your front desk responsibilities, correct?

A: That they were going to change that until they figured out what they are going
to do with me.

Santiago Depo. at 212, lines 3-9,
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 11 of 26

Prior to Plaintiff sending the May 24" email, Plaintiff and Defendant Herrera had a single
email exchange in which Plaintiff requested switching from being a salaried employee to an
hourly employee, in part in order to be eligible for overtime. Santiago Depo. at 199-204; Depo.
Exh. 36. Although Defendant Herrera indicated in his email response that he would consider
switching Plaintiff to an hourly arrangement, Plaintiff retracted his request to become an hourly
employee, in part because he did not want to have deductions from his time made when he
arrived at work late. Jd. at 202, lines 11-14 (“So you wrote that telling Mr. Herrera that you
didn’t want to switch to being an hourly employee, correct? That’s what it says there.”). See
also Depo. Exh. 36."

As part of the restructuring, Plaintiff was scheduled to and committed to work the 8 a.m.
to 2 p.m. front desk shift on Saturday May 27, 2017 at the Jaguar clinic location in Coconut
Grove. Santiago Depo. at 208, lines 16-22. This shift encompassed the entire clinical operating
hours on Saturdays. Toews Aff. at 7. Plaintiff had specifically communicated his availability
to Justin Toews who was relying upon Plaintiff appearing for his shift. Toews Aff. at 96-7. It
was important that the front desk shift be covered because Saturdays are typically days in which
a high volume of physical therapy and chiropractic patients are seen throughout the entire shift.

Id. at J7. Plaintiff failed to appear on May 27, 2017 for his shift, to comply with the call-in

 

* Even if this exchange is read to be a request for overtime, “[a] mere request for overtime pay
without more details or reasoning as to why the employee is entitled to overtime compensation is
not protected activity.” Sanchez v. Caregivers Staffing Servs., Inc., 2017 U.S. Dist. LEXIS
11259, at *8 (E.D. Va. Jan. 26, 2017) (granting defendant’s motion for summary judgment).
Moreover, Plaintiff's act of withdrawing the request is not protected activity that would support a
retaliation claim. See Winkelman v. AgStar Fin. Serv., ACA, 2017 U.S. Dist. LEXIS 184281, at
*13 (D. Minn. Nov. 7, 2017) (withdrawal of claim is not protected activity that would support a
claim for retaliation). In fact, this exchange is not referenced anywhere in Plaintiff's Second
Amended Complaint.
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 12 of 26

procedures or to provide any reasonable explanation for his absence. fd. at 79. Instead, Mr.
Toews was required to rearrange his own personal plans and cover the entire shift. /d. at 713.
At the time of Plaintiff's employment, Jaguar had a policy manual that provided that:
Failure to follow the call-in procedures as set out by this policy

might lead to the time being deemed as unauthorized leave without
pay and subject to discipline, up to and including dismissal from

employment.

Toews Aff. at 911; see also Toews Aff. Exh. 2 (emphasis added). Plaintiff was aware of the call-
in procedures, which were included in documents Plaintiff had provided to other employees as
part of Jaguar’s shared-drive Google documents. Toews Aff. at 912. Plaintiff did not respond to
the telephone calls or emails that Mr. Toews sent on May 27, 2017 inquiring as to where Plaintiff
was when he failed to show up at the start of the shift. /d. at 910; see also Toews Aff. Exh. 1.

Plaintiff eventually appeared at the Jaguar Coconut Grove clinic on May 27, 2017 around
noon. /d. at 14. However, Plaintiff never provided an explanation for his failure to appear; to
the contrary, Plaintiff was unapologetic about his absence and was disrespectful to Mr. Toews,
his supervisor. Jd. at (15.

th

As a result of Plaintiff's behavior on May 27", Mr. Toews, as Plaintiff’s supervisor, took
independent action on his own without any consultation from others to terminate Plaintiff and
gave him his two-week notice for violating company policies. Toews Aff. at 716. Plaintiff
admitted during his deposition that Mr. Toews, as his supervisor, was solely responsible for
terminating Plaintiff's employment. Santiago Depo. at 218, lines 3-6 (“So Mr. Toews, as your

supervisor, gave you your- [two] week notice on Saturday, May 27, correct; you recall that now?

A. Yes.”).? Plaintiff was unable to say that Mr. Toews action on May 27" was an act of

 

* Plaintiff testified that Defendant Herrera was not present when he was terminated by Mr.
Toews. Santiago Depo. at 218, lines 22-24 (“Yes, the 27" of May. I don’t recall seeing

6
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 13 of 26 -

retaliation. Santiago Depo. at 221, lines 21-24 (“Do you have any reason to believe that Mr.
Toews was retaliating against you in giving you your notice on May 27, 2017? A. I don’t
know.”) Nor was Plaintiff able to recall any statements made by Mr. Toews at the time Plaintiff
was terminated or any time thereafter that indicated in any way that Mr. Toews was retaliating
against Plaintiff. Jd. at 221, line 25, 222, lines 1-3 (“Did Mr. Toews say anything to you on that
date or thereafter that led you to believe that Mr. Toews was retaliating against you. A. I don’t
recall.”). Plaintiff was allowed to complete his remaining time with the company in June 2017
without any incident. Santiago Depo. at 218, line 25 through 221, line 2 (discussing remaining
time worked). See also Toews Aff. at §20.

Mr. Toews had no prior knowledge of Plaintiffs communications with his former
supervisor, Defendant Herrera, regarding Plaintiffs request for overtime either at the time it was
made, at the tume Mr. Toews terminated Plaintiff's employment or even when the lawsuit was
filed. Toews Aff at 417. Mr. Toews became Plaintiff's supervisor as part of Defendants
accommodating Plaintiff's request in the May 24" email to work a less stressful schedule by
shifting his employment duties and the structure of his employment. Santiago Depo. at 212. Mr.
Toews determined on his own to terminated Plaintiff's employment. Toews Aff. at {16 (“I did
not consult with anyone about my decision [regarding Plaintiffs employment], including
Defendant Christopher Herrera, nor did I have to.”) Plaintiff's May 24" email (or any other
emails) had no bearing on Mr. Toews decision to end Plaintiff's employment relationship which
occurred solely because of his own conduct on May 27, 2017. Toews Aff. at 418 (“Although I

was a recipient of Plaintiffs May 24, 2017 email, that email had no bearing on my decision to

 

[Defendant Herrera]. I don’t know where he was.”). And in fact, Defendant Herrera was in
Orlando, Florida that weekend. Toews Aff. at 416.

7
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 14 of 26

end Plaintiffs employment relationship. It was Plaintiff's own conduct on May 27, 2017 that
drove my decision.”).
STANDARD OF LAW

The Court, in reviewing a motion for summary judgment, is guided by the standard set
forth in Federal Rule of Civil Procedure 56(a). Rule 56(a) states relevant part, as follows:

A party may move for summary judgment, identifying each claim or

defense — or the part of each claim or defense — on which summary

judgment is sought. The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56a).

The moving party bears the burden of meeting this exacting standard. Celotex Corp. v.
Catrett, 477 U.S. 317, 322-323 (1986); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970).
That is, “[t]he moving party bears the initial responsibility of informing the . . . court of the basis
for its motion, and identifying those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it believes
demonstrate the absence of a genuine issue of material fact.” United States v. Four Parcels of
Real Prop., 941 F.2d 1428, 1437 qi" Cir. 1991) (quoting Celotex, 477 U.S. at 323) (Ginternal
quotation marks omitted). In assessing whether the moving party has satisfied this burden, the
Court is required to view the evidence and all factual inferences arising therefrom in the light
most favorable to the non-moving party. Batey v. Stone, 24 F.3d 1330, 1333 (11th Cir. 1994).
Summary judgment is appropriate when there is no dispute as to any material fact and only
questions of law remain. Reich v. John Alden Life Ins. Co., 126 F.3d 1 (1* Cir. 1997). If the

record presents factual issues, the Court must deny the motion and proceed to trial. Adickes, 398

U.S. at 157; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Despite these
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 15 of 26

presumptions in favor of the non-moving party, the Court must be mindful of the purpose of
Rule 56 which is to eliminate the needless delay and expense to the parties and to the Court
occasioned by an unnecessary trial. Celotex, 477 U.S. at 322-323. Consequently, the non-moving
party cannot merely rest upon his or her bare assertions, conclusory allegations, surmises or
conjectures. Jd. As the Supreme Court noted in Celotex:

[T]he plain language of Rule 56(c) mandates the entry of summary

judgment... against a party who fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial. In such a

situation, there can be “no genuine issue as to any material fact,” since a

complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.
Id. at 322-323. Thus, the mere existence of a scintilla of evidence in support of the nonmoving
party’s position is insufficient. There must be evidence on which the jury could reasonably find
for the non-movant. Anderson, 477 U.S. at 251; Matsuchita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586-87 (1986).

ARGUMENT

“Federal courts do not sit to second-guess the business judgment of employers.” Combs
v. Plantation Patterns, 106 F.3d 1519, 1543 (11" Cir. 1997) (reversing district court’s denial of
employer’s motion for summary judgment). Florida employers are free to terminate employees
for cause or for no cause given Florida’s at-will employment jurisdiction, so long as they did not
engage in discriminatory or retaliatory activity. See generally Nix v. WLCY Radio/Rahall
Communications, 738 F.2d 1181, 1187 (11™ Cir. 1984) (“employer may fire an employee for a
good reason, a bad reason, a reason based on erroneous facts, or for no reason at all, so long as

its action is not for a discriminatory reason.”). Instead, to establish a retaliation claim, Plaintiff is

required to prove that some unlawful animus motivated a challenged employment decision, See,
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 16 of 26

e.g., Alexander v. Fulton Cnty., 207 F.3d 1303, 1341 (1 1" Cir. 2000) (“It is not the court’s role to
second-guess the wisdom of an employer’s decisions as long as the decisions are not
[improperly] motivated.”); see also Chapman v, AI Trans,, 229 F.3d 1012, 1030 (11™ Cir. 2000)
(“Provided that the proffered reason is ‘one that might motivate a reasonable employer, an
employee must meet that reason head on and rebut it, and the employee cannot succeed by
simply quarreling with the wisdom of that reason.”).

Plaintiff admits that he does not have any direct evidence that in firing Plaintiff —1.e., the
employment decision Plaintiff is challenging -- Mr. Justin Toews had any intent to retaliate
against Plaintiff for any reason, much less a reason related to the FLSA or that Mr. Toews
engaged in any conduct, verbal or otherwise, that would indicate a retaliatory motive on Mr.
Toews’ behalf. Santiago Depo. at 221, lines 21-24 (“Do you have any reason to believe that Mr.
Toews was retaliating against you in giving you your notice on May 27, 2017? A. I don’t
know.”); id, at 221, line 25, 222, lines 1-3 (“Did Mr. Toews say anything to you on that date or
thereafter that led you to believe that Mr. Toews was retaliating against you. A. I don’t recall.”).
Mr. Toews confirmed that he alone terminated Plaintiff for Plaintiff's conduct on May 27, 2017
when Plaintiff failed to appear for his shift, failed to follow company policy, and failed to
provide an explanation for his conduct. Toews Aff. at 415-16.

Without direct evidence, Plaintiff must therefore rely on circumstantial evidence to
establish his claim and raise a rebuttable presumption that the Defendants acted illegally by
establishing a prima facie case in the first instance. See Burke-Fowler v. Orange Cnty., Fla., 447
F.3d 1319, 1322-23 (11™ Cir. 2006). In his complaint, Plaintiff has attempted to establish such a
prima facie case by relying on a single May 24, 2017 email [D.E. 23-1] which does not

specifically mention overtime, overtime pay or the FLSA, and which at best is merely a

10
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 17 of 26

complaint about the amount of hours worked, and may be a request for time off, a change in
schedule or even additional compensation, none of which are considered protected FLSA
activity. Alvarado v. LG.W.T. Delivery Syst., Inc., 410 F. Supp.2d 1272, 1279 (S.D. Fla. 2006)
(granting summary judgment for failure to establish element of a prima facie case where “letters
themselves do not appear to clearly assert rights under the statute in that they make no specific
mention of overtime pay or invoke the FLSA.”). See also Garcia v. ALS Educ., Inc., 2016 U.S.
Dist. LEXIS 180681, at *11 (S.D. Fla. Dec. 30, 2016) (granting motion to dismiss where
allegations only concern nature of plaintiff's work, long hours and request for a raise). This is
not sufficient to establish a prima facie case of retaliation. Moreover, even if arguendo the May
24" email could be read more expansively than its actual contents provide, Mr. Toews
legitimate, non-pretextual reasons for terminating Plaintiff foreclose Plaintiff's retaliation claim.

A. Plaintiff Cannot Make Out A Prima Facie Claim For Retaliation

“A prima facie case of FLSA retaliation requires a demonstration by the plaintiff of the
following: ‘(1) she engaged in activity protected under [the] act; (2) she subsequently suffered
adverse action by the employer; and (3) a causal connection existed between the employee’s
activity and the adverse action.’” Wolf y. Coca-Cola Co., 200 F.3d 1337, 1342-43 (11th Cir.
2000) (citing Richmond v. ONEOK, Inc., 120 F.3d 205, 208-09 (10th Cir. 1997)). Additionally,
the Supreme Court has made it clear that causation now “’require[s] proof that the desire to
retaliate was the but-for cause of the challenged employment action.’” Austin v. Compass
Group, 2014 U.S. Dist. LEXIS 798, at #22 (N.D. Ala. Jan. 6, 2014) (quoting Univ. of Tex.
Southwestern Med. Ctr. v. Nassar, 133 8.Ct. 2517, 2533 (2013)) (discussing retaliation in the

context of Title VII claims) (emphasis added).

il
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 18 of 26

“To analyze FLSA retaliation claims, courts use the familiar McDonnell Douglas
framework applied to retaliation claims under Title VII, the ADEA and the ADA.” Urzola v.
Thubelina Learning Ctr. Corp., 2012 U.S. Dist. LEXIS 121867, at *13 (S.D. Fla. Aug. 28, 2012)
(citations omitted) (granting motion for summary judgment). See also Suchite v. Kleppin, 819 F.
Supp.2d 1284 (S.D. Fla. May 5, 2011) (Martinez, J.) (granting summary judgment on FLSA
retaliation claim). Under the McDonnell Douglas framework, if Plaintiff can establish the
elements of a prima facie case, Defendants are entitled to rebut the presumption of illegal
conduct by clearly setting forth a non-discriminatory reason for the challenged employment
decision. See Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 255-36 (1981); see also
Chapman, 229 F.3d at 1024 (“the employer’s burden is merely one of one of production”, not
actual proof). Plaintiff must then rebut the reasons articulated by proffering sufficient evidence
to create a genuine issue of material fact, and failing to do so entitles the employer to summary
judgment on Plaintiff's claim. Chapman, 229 F.3d at 1024-25.

Where, as here, Defendants provided legitimate reasons for Plaintiff's termination in the
form of Mr. Toews Affidavit, Plaintiff must “come forward with sufficient evidence to permit a
reasonable fact finder to conclude that the legitimate reasons given by the employer were not its
true reasons, but were a pretext...” Vessels v. Atlanta Independent School System, 408 F.3d
763, 771 (11" Cir. 2005).

Under this framework, Plaintiffs claim for retaliation must fail either because he cannot
make out a prima facie claim for retaliation or because the legitimate reasons for his termination

provided by Mr. Toews have not been rebutted as a pretext.

12
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 19 of 26

1. The May 24" email is not protected activity.

Plaintiff is unable to make out the first element (protective activity) of a prima facie
case.'° Where Plaintiff cannot establish one or more elements of a prima facie case, summary
judgment is appropriate. See generally Perez v, Brands Mart Serv, Corp,, 2011 U.S. Dist.
LEXIS 82708 (S.D. Fla. July 28, 2011) (granting employer summary judgment on FLSA
retaliation claim for failure to establish elements of prima facie case).

Plaintiff did not engage in protected activity under the FLSA by sending the May 24"
email. Unlike Plaintiff's earlier email that went solely to Defendant Herrera which specifically
mentioned a request for overtime [Depo. Exh. 36]!', the May 24™ email does not mention the
word “overtime” or mention the FLSA or any other statute that would entitle him to receive
overtime compensation. Perez, 2011 U.S. Dist. LEXIS 82708, at *27 (“Nowhere in the
plaintiff's statements to management does the plaintiff assert his rights under the FLSA . . .”)
(granting summary judgment on FLSA retaliation claim); Alvarado, 410 F. Supp.2d at 1279
(granting summary judgment for failure to establish element of a prima facie case where “letters
themselves do not appear to clearly assert rights under the statute in that they make no specific
mention of overtime pay or invoke the FLSA.”)

Instead, at best, the May 24" email (and subsequent emails) are a complaint “about the

nature of [Plaintiffs] work and [his] long hours” and charitably a request for additional

 

Plaintiff has identified only his termination as the adverse employment action he suffered.
[D.E. 60] at 25 (“Defendants violated the FLSA’s anti-retaliation provisions by terminating
Plaintiffs employment ...”). The fact of termination would satisfy the second element.

» Even if this exchange is read to be a request for overtime, “[a] mere request for overtime pay
without more details or reasoning as to why the employee is entitled to overtime compensation is
not protected activity.” Sanchez, 2017 U.S. Dist. LEXIS 11259, at *8 (granting defendant’s
motion for summary judgment). Moreover, Plaintiffs act of withdrawing the request is not
protected activity that would support a retaliation claim. See Winkelman, 2017 WL 517633, at
*5 (D. Minn. Nov. 7, 2017) (withdrawal of claim is not protected activity that would support a
claim for retaliation).

13
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 20 of 26

compensation or consideration. Garcia, 2016 U.S. Dist. LEXIS 180681, at *11 (granting motion
to dismiss). Courts in this Circuit and elsewhere have long held that “[djemands for more
compensation are not protected activity.” Perez, 2011 U.S. Dist. LEXIS 82708, at *26 (granting
summary judgment); Garcia, 2016 U.S. Dist. LEXIS 180681, at *11; Sanchez, 2017 U.S. Dist.
LEXIS 11259, at *8 (granting defendant’s motion for summary judgment). See also Alvarado,
410 F. Supp.2d at 1279 (S.D. Fla. 2006) (granting summary judgment for failure to make out
protected activity element). This is because not “every instance of an employee ‘letting off
steam’ to his employer constitutes protected activity.” Minor v. Bostwick Laberatories, Inc., 669
F.3d 428, 439 (4" Cir. 2012).
As such, Defendants are entitled to summary judgment on Count II.

2. There is no causal connection between Plaintiff's termination
and the May 24" email.

Plaintiff is unable to establish that sending the May 24, 2017 email was the “but for”
cause of his termination. Univ. of Tex. Southwestern Med, Ctr. v. Nassar, 133 §.Ct. at 2533
(2013) (causation “’require[s] proof that the desire to retaliate was the but-for cause of the
challenged employment action.’”) (discussing retaliation in the context of Title VII claims)
(emphasis added). While the close temporal proximity between May 24th (the date of the email
Plaintiff relies upon) and May 27" (the date Plaintiff was given his notice) might, at first glance,
superficially appear to establish the third element, the actual facts show that Plaintiffs
intervening conduct is sufficient to break any circumstantial establishment of a causality
connection. See generally Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8" Cir. 1999) (en
banc) (“intervening unprotected conduct eroded any causal connection that was suggested by the
temporal proximity between his protected conduct and his termination”) (cited favorably by

Henderson v. FedEx Express, 442 Fed. App’x 502 (11™ Cir. 2011) (intervening act of

14
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 21 of 26

misconduct can break causal connection between alleged protected activity and adverse action)).
“Despite a close proximity in time between two events, evidence of a ‘flagrant act of

33

misconduct’ in between the events can break the causal connection between them.” Cabrera v.
Town of Lady Lake, 2013 U.S. Dist. LEXIS 201324, at *64 (M.D. Fla. Mar. 28, 2013) (citations
omitted); see also Martinez v. Workforce Central Fla., 2008 U.S. Dist. LEXIS 32627, at *25
(M.D. Fla. Apr. 21, 2008) (“intervening event severed whatever inference of causation arose
from the temporal proximity between [protected activity] and .. . termination.) (granting
motion for summary judgment based on plaintiff's failure to establish element of retaliation).
Between the time that Plaintiff authored the May 24" email and May 27th, Plaintiff
admits that (a) he was relieved of responsibility for certain accounting tasks he previously
performed for Defendants; (b) he was given a different primary role to perform; (c) his schedule
consistent with his altered responsibilities was changed; (d) he was transitioned from being a
salaried employee to an hourly employee; and (e) he was transferred to a new supervisor, Justin
Toews. See Santiago Depo. at 210 (removal of financial reporting work); 212 (“That they were
going to change [from being a salaried employee to an hourly employee] . . .”); 215 (Justin
Toews would be his supervisor). As part of this transition to his new role, Mr. Toews contacted
Plaintiff to arrange his work schedule, which included checking on Plaintiff's availability to
work the front desk shift at the Jaguar clinic on Saturday, May 27, 2016, consistent with
Plaintiff's new responsibilities and position. Toews Aff. at §6. On May 26, 2017, Plaintiff
confirmed directly to Mr. Toews that he was available to work the next day. Santiago Depo. at
208; Toews Aff. at 7. Plaintiff failed to appear timely for the Saturday shift and failed to use
the call-in procedures to inform Mr. Toews that he would be absent. Toews Aff. at 712. Plaintiff

failed to offer a satisfactory explanation, or any explanation, for his absence when he finally

15
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 22 of 26

came to the Jaguar clinic on Saturday, May 27". Id. at 915. Plaintiff’s termination solely by Mr.
Toews in his capacity as Plaintiffs supervisor had everything to do with Plaintiff's own conduct
on May 27", and nothing to do with the May 24" email Plaintiff had sent. Jd. at 918, 19.

This series of events breaks any superficial causal connection that Plaintiff may attempt
to establish based solely on temporal proximity between the alleged protected activity and his
termination. Courts have recognized that the refusal to perform assigned work is a proper
independent motive for termination and will sever the causal connection assumption. See, e.g.,
Williamson v. Adventist Health Sys./Sunbelt, Inc., 372 Fed. App’x 936, 940 (11" Cir. 2010)
(plaintiff's failure “to perform the duties to which he was assigned provided a legitimate, non-
discriminatory reason” for employment decision); Leeth v. Tyson Foods, Inc., 449 Fed. App’x
849 (11" Cir. 2011) (refusal to perform tasks is legitimate reason for employment decision). See
also Jones v. O’Reilly Auto, Inc., 2012 U.S. Dist. LEXIS 166472, at *50 (N.D. Ala. Oct. 22,
2012) (“A willful refusal to perform an employee’s assigned job duties is a legitimate,

nonretaliatory reason for termination.”).'”

 

“ Moreover, Plaintiff may not attempt to “bolster? his claim by referencing his earlier May
exchange with Defendant Herrera regarding overtime [Depo. Exh. 36] as an alleged instance of
protected activity. Regardless of the fact that Defendants challenge that characterization of the
exchange, Mr. Toews was not aware of that exchange at the time he terminated Plaintiff. Toews
Aff. at 17. See Brungart v. BellSouth Telecommunications, Inc., 231 F.3d 791, 799 (11 Cir.
2000) (‘temporal proximity alone is insufficient to create a genuine issue of fact as to causal
connection where there is unrebutted evidence that the decision maker did not have knowledge
that the employee engaged in protected conduct”). See also Drake-Sims v. Burlington Coat
Factory Warehouse, 330 F. App’x 795, 804 (1th Cir. 2009) (affirming summary judgment;
although plaintiff was fired just one week after she filed her discrimination lawsuit, she failed to
rebut a regional manager’s testimony that he was unaware of her lawsuit at the time he made the
decision to terminate her; other managers may have been aware of her case, but their knowledge
could not be imputed to the regional manager). Strickland v. Water Works & Sewer Bd., 239
F.3d 1199, 1207-08 qi" Cir. 2001) (employee failed to establish that employer fired him for
engaging in protected activity; the short time lapse between his leave and Board’s decision to fire
him did not satisfy causality element in case where “unrebutted evidence [is] that the decision

16
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 23 of 26

“The fact the employer is a corporation does not relieve a plaintiff of the burden of
showing a causal connection between the [alleged] protected conduct and the decision to take the
adverse employment action.” Brungart, 231 F.3d at 800. Nor does it relieve Plaintiff from his
“ultimate burden of proving retaliation by a preponderance of the evidence and that the reason
provided by the employer is a pretext for prohibited retaliatory conduct.” Goldsmith v. Bagby
Elevator Co., Inc., 513 F.3d 1261, 1277 (11 Cir. 2008). Plaintiff's own intervening actions
leading directly to his termination prevent him from establishing the third element of a prima
facie case, specifically that his termination would not have occurred “but for” the alleged
protected activity. See generally Kiel, 169 F.3d at 1136. See also Cabrera, 2013 U.S. Dist.
LEXIS 201324, at *64.

As such, Defendants are entitled to summary judgment on Count IL.

B. Legitimate, Non-pretextual Reason For Terminating Plaintiff Entitles
Defendants To Summary Judgment

“Even assuming the [P]laintiff can establish a prima facie case for retaliation, the
{D]efendant[s] would still be entitled to summary final judgment as a matter of law because
the[y have] shown that the plaintiff was terminated for a legitimate reason...” Perez, 2011 U.S.
Dist. LEXIS 82708, at *30. Even in situations where courts have questioned whether an
intervening act of misconduct can undermine a plaintiff's prima facie case, courts have still
found that the intervening act itself can provide a sound and legitimate nopretextual reason for a
decision maker to terminate plaintiff despite a close temporal proximity to the purported
protected activity. See also Frazier v. Sec’y, Dep’t of HHS, 710 Fed. App’x 864, 874 (1 1" Cir,

2017) (affirming trial court’s grant of summary judgment where plaintiff failed to demonstrate

 

maker did not have knowledge that the employee [had engaged, or was attempting to engage,] in
protected conduct’) (internal quotes omitted).

17
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 24 of 26

that her “protected activity was the but-for cause of her termination[, dJespite the close temporal
proximity between her protected conduct and her termination” where employer’s decision was
based on plaintiff's absence without leave and disrespectful communications to supervisor
because this “negated any strong inference of causation that could be drawn from temporal
proximity alone”).

Plaintiff cannot ascribe an unlawful animus to Mr. Justin Toews’ decision to terminate
him for legitimate reasons — failure to appear for work and disrespectful attitude. Santiago Depo.
at 221, lines 21-24 (“Do you have any reason to believe that Mr. Toews was retaliating against
you in giving you your notice on May 27, 2017? A. I don’t know.”); id. at 221, line 25, 222,
lines 1-3 (“Did Mr. Toews say anything to you on that date or thereafter that led you to believe
that Mr. Toews was retaliating against you. A. I don’t recall.”). Mr. Toews believed at the
time he terminated Plaintiff and continues to believe that Plaintiffs conduct in failing to appear
for his shift on May 27" and the disrespectful attitude Plaintiff displayed when he did appear
warranted Plaintiff's termination. Toews Aff. at J19. See, e.g., Haves v. Work Force Cent. Fla.,
2013 U.S. Dist. LEXIS 190815, at *31-*32 (M.D. Fla. Dec. 2, 2013) (granting summary
judgment where “Plaintiff has not provided any evidence that... the sole decision-maker in
Plaintiff's termination, ‘did not honestly believe that [Plaintiff's] conduct warranted his
termination.”). See also Feltmann v. Sieben, 108 F.3d 970, 976 (8th Cir. 1997) (where there is
no evidence that the decision maker holds unlawful animus, plaintiff has failed to show a causal
relationship sufficient to raise a triable question).

Nowhere in Plaintiff's Second Amended Complaint is Mr. Justin Toews mentioned much
less is it alleged that he held some unlawful animus towards Plaintiff that would be the basis for

the retaliation claim or that the reasons Mr. Toews used to base his decision were pretextual. “A

18
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 25 of 26

plaintiff employee may not establish that an employer’s proffered reason is pretextual merely by
questioning the wisdom of the employer’s reason, so long as the reason is one that might
motivate a reasonable employer.” Clark v. Alabama, 141 Fed. App’x 777, 788 (1 1" Cir. 2005);
see also Pennington v. City of Huntsville, 261 F.3d 1262, 1267 qi" Cir. 2001). Refusals to
perform assigned tasks or to appear for job shifts are considered valid reasons for terminating a
person’s employment. See, e.g, Perez, 2011 U.S. Dist. LEXIS 82708, at *31. As such,
Defendants have set forth sufficient reasons to satisfy their burden of production on this issue.
See Vessels, 408 F.3d at 769-70 (recognizing that burden is exceedingly light)

Under the McDonnell Douglas framework, Plaintiff bears the burden of demonstrating
that the reason provided by Mr. Toews for his termination is a pretext. Here, however, Plaintiff
is unable to refute the reasons given by Mr. Toews for his termination. Santiago Depo. at 218
(Plaintiff cannot recall the reasons Mr. Toews provided). At best, Plaintiff can only speculate as
to the reasons for his termination. But such speculation alone is insufficient to establish pretext.
See generally Joseph v. Nichell’s Caribbean Cuisine, Inc., 2012 U.S. Dist. LEXIS 154632, at
*18 (S.D. Fla. Oct. 26, 2012) (plaintiffs inability to offer more than speculation precludes a
finding of pretext entitling employer to summary judgment).

Nor may Plaintiff point to any alleged improper animus that Defendant Herrera might

'3 Mr. Toews has clearly testified that he terminated Plaintiff on his own,

have to terminate him.
without any consultation from or input from Defendant Herrera. Toews Aff. at 916. Plaintiff
admits that Defendant Herrera was not even present at the Jaguar clinic on May 27, 2017 when

Mr. Toews terminated his employment. Santiago Depo. at 218, lines 19-24. Moreover, Plaintiff

 

* For purposes of this Motion, this is a non-issue as the evidence here is that Justin Toews made
his decision to terminate Plaintiff independent of anyone else. See generally Frazier, 710 Fed.
App’x at 871-73 (affirming summary judgment where plaintiff could not demonstrate bias on
part of actual decision maker or that he was influenced by other personnel).

19
Case 1:17-cv-22749-JEM Document 78 Entered on FLSD Docket 01/25/2019 Page 26 of 26

cannot put forth any evidence beyond mere speculation that Defendant Herrera influenced or
instigated the independent decision by Mr. Justin Toews to terminate Plaintiff, which is
insufficient as a matter of law to establish pretext. Dorsey v. Morgan Stanley, 507 F.3d 624,
627-28 (7th Cir. 2007) (plaintiff's retaliation claim failed because she could not provide any
evidence beyond mere speculation that her manager, who was the only individual at the company
who had a retaliatory motive against her, influenced the decision to demote her).
CONCLUSION

As established above, Plaintiff's claim for retaliation must fail either because he cannot
make out a prima facie claim for retaliation or because the legitimate reasons for his termination
provided by Mr. Toews have not been rebutted as a pretext, entitling Defendants to summary
judgment as to Count II of the Amended Complaint.

PATHMAN LEWIS, LLP
Attorneys for Defendants

One Biscayne Tower, Suite 2400
Two 8. Biscayne Boulevard
Miami, Florida 33131

Phone No: (305) 379-2425

Fax No: (305) 379-2420

By:  /s/Aaron W. Tandy
JOHN A. MOORE, Esq.
Florida Bar No.: 91820
jmoore@pathmanlewis.com
AARON W. TANDY, Esq.
Florida Bar No.: 190144
atandy@pathmanlewis.com

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on January 25, 2019, I electronically filed the foregoing with the
Clerk of the Court using CM/ECF. I also certify that the foregoing document was served on all counsel
of record via transmission of Notice of Electronic filing generated by CM/ECF.

By: fs/ Aaron W_Tandy
AARON W. TANDY, ESQ.

20
